UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-6323


DAVID ELIJAH RHODES, SR.,

                Petitioner - Appellant,

          v.

WARDEN BECKWITH,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Mary G. Lewis, District Judge.
(0:14-cv-00428-MGL)


Submitted:   May 21, 2015                   Decided:   May 27, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Elijah Rhodes, Sr., Appellant Pro Se.        Kaycie Smith
Timmons, Assistant Attorney General, Donald John Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David     Elijah        Rhodes,    Sr.,      seeks       to    appeal         the     district

court’s    order      accepting      the       recommendation              of    the    magistrate

judge     and    denying        relief    on     his       28    U.S.C.          §    2254     (2012)

petition.        The order is not appealable unless a circuit justice

or    judge     issues     a    certificate         of   appealability.                 28     U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent      “a       substantial       showing         of        the       denial    of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                          When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating           that    reasonable               jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El      v.     Cockrell,           537 U.S. 322,    336-38

(2003).         When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                       Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Rhodes has not made the requisite showing.                            Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,       and   dismiss       the    appeal.              We    dispense          with    oral

argument because the facts and legal contentions are adequately

                                                2
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3